                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:05CR447

         vs.
                                                               ORDER ON APPEARANCE FOR
EDWARD EUGENE LEWIS,                                         SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on November 8, 2019 regarding Petition for
Offender Under Supervision [88]. Michael J. Hansen represented the defendant. Kimberly C. Bunjer
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in
Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
10:30 a.m. on January 16, 2020.
        The government moved for detention based upon risk of flight and danger. The defendant is
not in federal custody and requests a detention hearing upon coming into federal custody. The
defendant shall be afforded the right to a detention hearing upon coming into federal custody and the
government's motion for detention is held in abeyance.
        The defendant shall be returned to the custody of Nebraska state authorities pending the final
disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer
with the correctional officer having custody of the defendant.

        IT IS SO ORDERED.

        Dated this 8th day of November, 2019.

                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
